Citation Nr: 0817912	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of fractured left mandible and maxilla 
with temporomandibular joint dysfunction. 
  
2.  Entitlement to a disability evaluation in excess of 10 
percent for facial scars. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant had active duty service from April 1956 to 
December 1961.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran appeared at a May 2005 Board hearing at the RO.  A 
transcript is of record.    


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fractured 
left mandible and maxilla with temporomandibular joint 
dysfunction are manifested by no more than moderate 
displacement; the inter-incisal range of motion is not 
limited to 30 mm or less, and range of lateral excursion is 
greater than 4 mm.  

2.  The veteran's service-connected facial scars are 
manifested by only one characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
for residuals of fractured left mandible and maxilla with 
temporomandibular joint dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.150 and Codes 5299-9904, 9905 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
facial scars have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.117 and 
Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Although a VCAA notice with regard to a claim based on 
individual unemployability was issued in April 2002, it is 
arguable that such notice may not have been adequate to 
furnish notice regarding individual increased rating claims.  
However, the RO provided the appellant with notice in 
February 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

While the February 2007 notice was not provided prior to the 
October 2002 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a supplemental 
statement of the case that was issued in January 2008, 
following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2007 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
increased rating claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The February 
2007 letter to the veteran advised him that in determining 
the rating, VA would look to the nature and symptoms of his 
disability, the severity and duration, and the impact on 
employment.  Moreover, the veteran was given a list of 
examples of the types of evidence which would be pertinent to 
his claim and advised to give such evidence to VA or tell VA 
about it.  In a notice of disagreement received in December 
2002 and in a substantive appeal received in February 2005, 
the veteran stated that he was unable to sustain gainful 
employment entirely due to his service-connected 
disabilities.  The statement exemplifies that the veteran was 
aware that he should report how his disabilities affected his 
employment.  The Board also believes it significant that the 
veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to veteran's claim.  The Board believes the 
veteran, through the American Legion, can be viewed as having 
actual knowledge of the substance of the information 
discussed in Vazquez.  It is assumed that the representative, 
as the veteran's agent, included such information when 
providing guidance to the veteran regarding his claim.  As 
such, there has been no resulting prejudice to the veteran.   



Duty to Assist

VA has obtained service and VA medical records; assisted the 
veteran in obtaining evidence; afforded the veteran VA 
examinations for residuals of fractured left mandible and 
maxilla with temporomandibular joint dysfunction (in 
September 2002, September 2007, and December 2007) and for 
facial scars (in September 2002 and September 2007); and 
afforded him the opportunity to give testimony before the 
Board at the RO in May 2005.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected residuals of fractured left 
mandible and maxilla with temporomandibular joint 
dysfunction, and his service-connected facial scars warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   
  
I.  Mandible and Maxilla 

The veteran's service-connected residuals of fractured left 
mandible and maxilla with temporomandibular joint (TMJ) 
dysfunction have been rated by the RO under the provisions of 
Diagnostic Code 5299-9904.  

Diagnostic Code 5299 indicates that the veteran's service-
connected left mandible and maxilla with temporomandibular 
joint dysfunction is rated by analogy under a closely related 
injury (Diagnostic Code 9904-malunion of the mandible) in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Note-Dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.20.  

Under Diagnostic Code 9904, a 10 percent rating is warranted 
for moderate displacement.  And a maximum rating of 20 
percent is warranted for severe displacement.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  

Overall, there is no medical evidence of record to support a 
finding of severe displacement of the mandible to warrant a 
maximum rating of 20 percent.

When the veteran was afforded a VA examination in September 
2002, neurologic conclusions reflected malunion of the lower 
jaw that had not significantly altered the veteran's face, 
tongue, palate, speech or jaw excursion.    

On VA examination in September 2007, the veteran complained 
of catching sensation/pain at the left TMJ whenever he 
yawned; and noted that it felt like it locked for 10 to 15 
seconds and was painful for 15 seconds.  He described the 
pain as moderate to severe.  And while it was noted under 
joint symptoms that there were instability, pain and 
occasional locking episodes, it was also noted that there was 
no deformity, giving way, stiffness, weakness, and episodes 
of dislocation or subluxation.  Also noted were no flareups 
of joint disease and inflammation.  When asked if the TMJ 
affected motion of one or more joints, it was noted that the 
left side was affected with mild effect on the range of 
motion of the jaw.   

Upon physical examination, it was noted that there was no 
weight-bearing joint affected, loss of a bone or part of a 
bone, inflammatory arthritis, and joint ankylosis.  It was 
observed that the mandible and TM joints were nontender 
except for an area of mild tenderness of the chin.  No 
deformity was noted.  It was further observed that the 
veteran was able to open his mouth wide, but that caused 
painful motion at the left TMJ.  Measured range of motion at 
the TMJ was 0 to 35 degrees without pain.  The VA examiner 
observed that there was no additional limitation with 
repeated motion.  Impression from x-rays reflected that the 
veteran was edentulous and that he had a wire suture of the 
angle of the left mandible.  The impression further revealed 
that the mandible views were otherwise unremarkable.  The VA 
examiner diagnosed fractured mandible operated with TMJ 
arthralgia.    

In a December 2007 VA dental examination, the objective 
examination revealed the opening of the TMJ varied from 34 to 
36 mm without pain and 44 to 46 with pain.  Lateral movements 
ranged from 7 to 9 mm left and 6 to 8 mm right.  It was noted 
that the veteran had good opening and lateral movements and 
that there was a loss of mandibular residual ridge (90 
percent to 100 percent) and loss of maxillary residual ridge 
(75 percent to 90 percent).  It was additionally noted that 
the veteran may have been overstating his "real" pain 
response, which the VA examiner believed was moderate at 
best.  It was the examiner's opinion that although the 
veteran's pain was real, it was not related to 
temporomandibular joint dysfunction.
 
Overall, there was no medical evidence showing that the 
veteran's residuals of fractured left mandible and maxilla 
with TMJ dysfunction were severe to warrant a 20 percent 
rating.  The veteran still exhibited range of motion.  As 
mentioned previously, the September 2007 VA examination noted 
that the left side was affected with mild effect on the range 
of motion of jaw.  And other than pain, the veteran was 
negative for deformity; and other than the lack of teeth and 
wire suture, x-rays of the mandible x-rays of the mandible 
were unremarkable.  

The Board notes that there are other potentially applicable 
Diagnostic Codes relating to the mandible.  Diagnostic Codes 
9900, 9901, 9902, and 9903 are not for application, however, 
since there is no medical evidence of chronic osteomyelitis 
or osteoradionecrosis of the mandible, complete loss of 
mandible between angles, loss of approximately one-half 
mandible, and non union of mandible, respectively.  Further, 
under Diagnostic Code 9905 for limited motion of 
temporomandibular articulation, a higher rating is not 
warranted given that inter-incisal range was not 30 mm or 
less and that range of lateral excursion exceeded 4 mm.
  
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Again, as 
noted by the VA examiner in September 2007, there was no 
additional limitation with repeated motion.  And as noted in 
the December 2007 VA examination, the pain felt by the 
veteran was not related to temporomandibular joint 
dysfunction.  

Also, staged ratings are not for application since the 
veteran's service-connected residuals of fractured left 
mandible and maxilla with temporomandibular joint dysfunction 
is adequately contemplated by the existing 10 percent rating.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in September 2007, it 
was noted that there were no significant effects on 
occupational activities and that the veteran retired at age 
63 from sales.  The Board notes that there was no indication 
that the veteran retired due to his service-connected 
residuals of fractured left mandible and maxilla with 
temporomandibular joint dysfunction.  Further, on VA 
examination in December 2007, it was noted that the veteran 
was unemployable due to vertigo, tinnitus, and hearing loss.  
Thus, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his service-connected residuals of fractured 
left mandible and maxilla with temporomandibular joint 
dysfunction should increase in the future.  

II.  Facial Scars  

The veteran's service-connected facial scars have been rated 
by the RO under the provisions of Diagnostic Code 7800.  
Under this regulatory provision for disfigurement of the 
head, face, or neck, a 10 percent rating is warranted with 
one characteristic of disfigurement.  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or: with four or five 
characteristics of disfigurement.  A maximum rating of 80 
percent is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or; 
with six or more characteristics of disfigurement.

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 
        six square inches (39 sq. cm.).
Underlying soft tissues missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes), or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

38 C.F.R. § 4.117, Diagnostic Code 7800.

The veteran was afforded a VA examination in September 2002.  
Upon physical examination, it was noted that there was a left 
submandibular scar that was about 6 centimeters (cm) in 
length.  It was further noted that it was curved with the 
concave surface up and that it was barely visible in the skin 
right below the left mandible.  The VA examiner noticed that 
the scar was not tender and that there was no hernia or 
dehiscence noted.  

It was additionally observed that there was also a right post 
auricular scar that was 3 cm in length that was very 
difficult to see.  It was described as non-keloid and very 
slightly hypopigmented.  The VA examiner continued that the 
scar was otherwise unremarkable with no pain, tenderness, or 
numbness.

There was also a 2 cm scar below and slightly to the lateral 
side of the right corner of the mouth noted.  The VA examiner 
commented that this scar was slightly hypopigmented without 
any keloiding and was barely visible.  

In the end, the VA examiner diagnosed facial scars with 
residuals.  

The veteran was afforded another VA examination in September 
2007.  The scar on the left mandible was measured as 0.1 x 
8.2 cm.  The scar on the right chin was measured as 0.1 x 2.4 
cm.  The scar on the right subauricular was measured as 0.2 x 
2.6 cm.  Noted were no tenderness on palpation, adherence to 
underlying tissues, or results in limitation of motion or 
loss of function.  Also noted were no underlying soft tissues 
damage, skin ulceration or breakdown over scar, underlying 
tissues loss and elevation of scar.  Depression of scars and 
normal texture of the scarred areas were noted.  Observed 
were no disfigurement of the head, face, and neck.  Also 
observed was that the scars were not the same color as normal 
skin, but were hypopigmented.  The discoloration was 
described as lighter than normal.  It was additionally noted 
that the scars did not have induration or inflexibility.  The 
VA examiner diagnosed scar secondary to motorcycle accident 
while in service.
 
Based on the medical evidence of record, it appears that 
there is only one characteristic of disfigurement, which 
warrants a 10 percent rating.  The September 2007 VA 
examination shows that the facial scars were at least 0.6 cm. 
at the widest part.

Overall higher ratings of 30 percent, 50 percent and 80 
percent rating are not warranted since the seven other 
characteristics of disfigurement are not for application.  
Here, each of his facial scars was less than 13 cm. in length 
and surface contour of the scars were neither elevated nor 
depressed upon palpation.  And as noted in the September 2007 
VA examination, there was no adherence to underlying tissues.  
And although there was hypopigmentation noted at the 
September 2002 VA examination, it was not in an area 
exceeding 39 sq. cm.  Additionally, there was no abnormal 
skin texture noted.  Moreover, the September 2007 VA 
examination revealed no underlying soft tissue damage and no 
underlying tissue loss.  The September 2007 VA examination 
also revealed no induration or inflexibility.  Additionally, 
there were no visible or palpable tissue loss and either 
gross distortion or asymmetry of one or more features or 
paired set(s) of features to warrant a rating in excess of 10 
percent.  

Also, staged ratings are not for application since the 
veteran's facial scars are adequately contemplated by the 
existing 10 percent.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected facial scars have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted above, on VA examination in 
September 2007 for service-connected residuals of fractured 
left mandible and maxilla with temporomandibular joint 
dysfunction, it was noted that there were no significant 
effects on occupational activities and that the veteran 
retired at age 63 from sales.  And there was no indication 
that he retired due to his facial scars.  Further, on VA 
examination in December 2007 also for service-connected 
residuals of fractured left mandible and maxilla with 
temporomandibular joint dysfunction, it was noted that the 
veteran was unemployable due to vertigo, tinnitus, and 
hearing loss.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected residuals of 
fractured left mandible and maxilla with temporomandibular 
joint dysfunction is not warranted.  Entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected facial scars is not warranted.  
The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


